RECEIVED
                                                                         r.ntior OF APPEALS

                                                                             JUN 0 7 2013

                                                                         t**»«r**»», ««.}» N/»^}RtGT



              IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS

                                           NO. WR-79,045-01



                        EX PARTE PAUL DOUGLAS GATES, Applicant



                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. F-1045830-L IN CRIMINAL DISTRICT COURT NO. 5
                                    FROM DALLAS COUNTY




        Per curiam.


                                             OPINION


        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk ofthe trial court transmitted to this Court this application for a writ of habeas corpus. Exparte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty-five years' imprisonment. The Fifth Court of Appeals affirmed his

conviction. Gates v. State, No. 05-11-00404-CR (Tex. App.—Dallas 2012, no pet.).

        Applicant contends that appellate counsel rendered ineffective assistance because counsel

failed to advise him of his right to file a petition for discretionary review (PDR) and to timely notify

him that his conviction had been affirmed. We remanded this application to the trial court for

findings of fact and conclusions of law.
       The trial courtmade findings and conclusions and recommendedthat we grantApplicantan

out-of-time PDR. Weagree. On this record, there was a breakdown in the system. Exparte Riley,

193 S.W.3d 900,902 (Tex. Crim. App. 2006). We find that Applicant is entitledto the opportunity

to file an out-of-time PDR of the judgment of the Fifth Court of Appeals in case number 05-11-

00404-CR that affirmed his conviction in cause number F-l 045830-L from Criminal District Court

No. 5 of Dallas County. Applicant shall file his petition for discretionary review with this Court

within 30 days of the date on which this Court's mandate issues.




Delivered: June 5,2013
Do not publish
                                              OFFICIAL BUSINESS
                                              STATE OF TEXAS
RO. BOX 12308, CAPITOL STATION                PENALTY FOR                         PITNEY BOWES
   AUSTIN, TEXAS 78711                        PRIVATE USE           02 1R        $ 00 384
                                                                    0002003152 JUN05 2013
                                                                    MAILED FROM ZIPCOOE 78701
                                                     WR-79,045-01
                                                    St?0FAPPE"-S CLERK
                                 SB DQU-N3B 7S202
                                                            ir##t^^lW^##W(J.